Title: From Thomas Jefferson to Timothy Pickering
From: Jefferson, Thomas
To: Pickering, Timothy


               
                  
                        on or before 13 Jan. 1804
                     
               
               Th: Jefferson presents his compliments to mr Pickering and returns him Hutchins’s book with thanks for the use of it. that on Louisiana he had never before seen or heard of, and it has furnished him the first particular information of the line agreed on by the Commrs. under the treaty of Utrecht, he has ever been able to obtain. he had, the last summer, while among his books at Monticello, prepared a Memoir tracing the rightful lines of Louisiana, on authentic documents, so far as Spain was concerned. the present information has enabled him to make the addition as to Gr. Britain which is now inclosed for mr Pickering’s perusal, as he thinks it will place in a true light what ought to be done with the Vth. article of the British convention. mr Pickering will observe that if the alteration proposed is made, and the ratifications exchanged here the ensuing winter the running of the North Eastern boundary will not be at all delayed, as no course which can be taken could effect that demarcation till the Summer of 1785.
            